DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11217277 in view of Sakane et al. (US 2017/0287516).
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been obvious in view of the teachings of Hattori.  Claims 1-10 of US 11217277 include all of the features of the present claims except for the relationship of S2 and S1 as claimed and the ratio of X/Y greater than or equal to 3.0.
However, US 11217277 does claim a squareness ratio in the transport direction (i.e. S1) of 30 % or less and a squareness ratio in the width direction (ie, S2) of 30% or less.  Thus, it would have been obvious to choose values wherein S1 would be greater than, equal to or less than S2 given the disclosed ranges. There is no particular limitation on the values to be chosen from within these ranges so it would have been reasonable for one of ordinary skill in the art to conclude that any one of these three possibilities would have been within the scope of the claim.  Thus, choice of values of S1 greater than or equal to that of S2 as claimed would have been obvious.
With regard to the claimed X/Y value, Sakane et al. teaches an epsilon-iron oxide magnetic powder for magnetic recording applications having an IL/IH ratio of less than or equal to 0.53 wherein IL is equivalent to the claimed value Y and IH is equivalent to the claimed value of X.  Thus, the ratio of IH/ IL about 1.9 or greater.  See Sakane para [0017]-[0018] and claim 11).
It would have been obvious to choose an optimal X/Y ratio for the recording medium claimed in US 11217277 from the range of 1.9 and above, as suggested by Sakane et al., in order to achieve reduced variation in coercive force distribution (See Sakane para [0008]-[0011] and [0017]-[0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattori et al. (US 2014/0219069) in view of Terakawa et al. (US 2015/0111066) and further in view of Sakane et al. (US 2017/0287516).
Hattori et al. disclose a magnetic recording medium (see abstract) comprising a recording layer containing a powder of particles containing epsilon-iron oxide (Paragraph 0046 and example 7), wherein the Hc(25) is “normally equal to or higher than 318 kA/m” in order to achieve good thermal stability (see para [0024]).  The reference is silent with regard to a coercivity value of 220-318 kA/m.   However, the disclosed value of 318 kA/m is so close to the upper limit of 310 kA/m (claimed value is 2.6% less than the disclosed value of 318 kA/m) that the two would reasonably expected to exhibit the same properties. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775. There is insufficient evidence to establish that a value of 310 kA/m would be unexpectedly superior to a value of 318 kA/m.  
In the alternative, it would have been obvious to one of ordinary skill in the art to determine the optimal coercivity for a particular magnetic recording medium in order to achieve good thermal stability for a given recording apparatus.
	
Hattori et al. fail to disclose the squareness (SQ) in either of the in-plane directions, though they do discuss forming the particles for perpendicular magnetic recording applications (see paragraph [ 0054]) which would necessarily result in a desire to minimize the SQ in the two longitudinal directions (claimed “width” and “transport” directions). 
	Terakawa et al. disclose epsilon-iron oxide particles for use in perpendicular magnetic recording media wherein in-plane squareness is 0.3 or less in order to prevent degradation of perpendicular magnetization and C/N (see abstract and para [0005]-[0006] and [0076]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reduce the in-plane squareness ratio in all in-plane directions to be below 30% in the recording medium taught by Hattori et al. in order to maximize perpendicular orientation and thus, optimizing carrier to noise ratio, as suggested by Terakawa et al.
Hattori et al. is also silent with respect to the relationship of S1 >= S2 as claimed and the ratio of X/Y greater than or equal to 3.0 (or 20 or greater as per claim 13).
One of ordinary skill in the art would be motivated to choose values of 30% or less for SQ values for both in-plane transport direction and in-plane width direction in view of Terakawa’s teaching that SQ of 30 or below is suitable to achieve good perpendicular recording characteristics.  Thus, choice of any value in the range, including 30% for both directions would have been prima facie obvious.
With regard to the claimed X/Y value, Sakane et al. teaches an epsilon-iron oxide magnetic powder for magnetic recording applications having an IL/IH ratio of less than or equal to 0.53 wherein IL is equivalent to the claimed value Y and IH is equivalent to the claimed value of X.  Thus, the ratio of IH/ IL about 1.9 or greater.  See Sakane para [0017]-[0018] and claim 11).
It would have been obvious to choose an optimal X/Y ratio for the recording medium taught by  Hattori et al. from the range of 1.9 and above, as suggested by Sakane et al., in order to achieve reduced variation in coercive force distribution (See Sakane para [0008]-[0011] and [0017]-[0018]). Thus, values of 3 and above (or 20 and above) would have been obvious in the absence of a showing of criticality associated with the claimed range.
With regard to claims 5-6, see para [0065].
Claims 7-8 are met for the foregoing reasons.  The claimed ranges overlap with the ranges suggested by the prior art.
The limitations of claims 9-10 are directed to an intended use.  Because the applied prior art teaches the same recording medium structure, it would be capable of being used in the claimed manner.
Claim 11 is met for the foregoing reasons.
With regard to claim 12, the limitation requiring that the “recording layer is configured such that a plurality of data tracks is formable, and a width of the data tracks is 2 µm or less” is an intended use limitation and does not further limit the structure of the recording medium.  The prior art teaches a recording layer having the same structure, composition and properties as claimed and would be expected to be capable of functioning in the intended manner.  
	
Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattori et al. (US 2014/0219069-hereafter “Hattori-1”) in view of Terakawa et al. (US 2015/0111066) and Sakane et al. (US 2017/0287516), as applied above, and further in view of Hattori et al. (US 2011/0027588 -hereafter “Hattori-2”).
Hattori-1 in view of Terakawa et al. and Sakane et al. fail to teach or suggest the claimed core-shell magnetic particle structure.  
However, Hattori-2 teach similar magnetic particles wherein the particles include as soft magnetic coating and a surface oxidation layer (e.g. iron oxide)- see examples.  The reference teaches that the particles have excellent magnetic properties for high recording density applications (see abstract, examples and para [0002], [0008]-[0010], [0040], and [0063]-[0071]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the magnetic particles taught by Hattori-1 to have a soft magnetic and oxide coating as taught by Hattori-2 in view of the teaching therein that such coated magnetic particles have excellent magnetic properties for high recording density applications. Although Hattori-2 does not explicitly disclose the use of epsilon-iron oxide particles, it does teach the use of hexagonal ferrites (see para [0063]).  It is noted that Hattori-1 teaches the functional equivalence of hexagonal ferrites and epsilon-iron oxides (see para[0046]).  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in coating the epsilon- iron oxide particles of Hattori-1 in the manner taught by Hattori-2.

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are patentably distinguished from the applied prior art which fails to disclose a coercivity at 25°C that is within the claimed range.  On page 5 of the response, Applicant further argues that if the coercive force of their invention exceeds 310 kA/m “saturation recording by the recording head becomes difficult, and therefore a favorable SNR will no longer be obtained. (See the presently published specification, paragraph [0065)])”.
	However, paragraph [0041] of the specification as filed states the following:
	On the other hand, if the coercive force He exceeds 310 kA/m or less, saturation recording by the recording head becomes difficult, and therefore there is a possibility that a favorable SNR will no longer be obtained.

	
This portion of the disclosure only references a “possibility” of Hc values above 310 kA/m and is not probative evidence that there would necessarily be different properties associated with Hc values of 310 and 318 kA/m.  In addition, the saturation recording by the recording head would be expected to be affected by the type of head used and thus, SNR cannot be considered to be a sole function of the coercivity of the medium.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9am - 1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785